

Exhibit 10.22
November 9, 2016


Tom Lagatta
Address
    
    
Dear Tom,   
    
It is our pleasure to offer you the position of Chief Sales and Marketing
Officer of Marvell Semiconductor, Inc. (the “Company"), a subsidiary of Marvell
Technology Group Ltd. (“Marvell”), reporting to the Chief Executive Officer.


Base Salary
Your salary will be $400,000.00 US Dollars (USD) per year.

Annual Incentive Bonus
You will be eligible to participate in the Company’s Annual Incentive Plan
(“AIP”) with an annual target incentive bonus opportunity of 75% of your annual
base salary. The Executive Compensation Committee (the “ECC”) in its sole
discretion shall determine the performance objectives applicable to the bonus
and the other terms of the AIP. The ECC shall determine the actual amount of
bonus earned, if any, after the conclusion of each applicable fiscal year and
may exercise negative discretion with respect thereto.
Equity
You will be recommended to ECC for the following grants:


•
Time Based RSU Award (TBRSU) - a restricted stock unit award of common shares of
Marvell equal to: $240,000 / Share Price (as defined below)



The TBRSU shall vest over three (3) years at the rate of 33% on the first
anniversary of the vesting start date, 33% on the second anniversary of the
vesting start date and 34% on the third anniversary of the vesting start date;
provided that you continue to serve as a service provider through each
applicable vesting date. 


•
Performance Based RSU Award based on Total Shareholder Return (TSRRSU) – a
restricted stock unit award of common shares of Marvell equal to: $180,000 /
Share Price (as defined below)



The TSRRSU shall vest on the third anniversary of the vesting start date based
on achievement of performance objectives relating to the relative total
shareholder return of Marvell’s stock as compared to the total shareholder
return of comparable companies of the Philadelphia Semiconductor Sector Index
over the performance period measured from the First Current Date (as defined
below) through the end of fiscal year 2019, provided




--------------------------------------------------------------------------------




that you continue to serve as a service provider through the third anniversary
of the vesting start date. The specific performance objectives, comparable
companies, payout formula (under which the number of shares that could vest
under the TSRRSU can range from zero to 150% of the target number, with zero
payout if Marvell’s TSR is below the 25th percentile of comparable companies,
50% payout if TSR is at the 25th percentile, 100% payout if TSR is at the 50th
percentile, and 150% payout if TSR is at or above the 75th percentile, with
straight line interpolation of the payout percentages for TSR between the 25th
and 75th percentiles) and other terms for the TSRRSU will be established by the
ECC at the time of grant.


•
Performance Based RSU Award based on Operating Performance Metrics (OPMRSU) – a
restricted stock unit award of common shares of Marvell equal to: $180,000 /
Share Price (as defined below)



The OPMRSU shall vest based on the achievement of operating performance metrics
for fiscal years 2017 and 2018. The performance period, metrics and relative
weightings (as well as the maximum number of shares that could vest under the
OPMRSU if performance exceeds the target achievement level) will be established
by the ECC at the time of grant and will be measured as of the end of fiscal
year 2018. As the incoming CFO, it is expected that you will participate in the
process of setting the operating performance objectives. Any shares, if any,
deemed to have been earned upon the successful achievement of such metrics will
vest 100% on the third anniversary of the vesting start date, provided that you
continue to serve as a service provider through such vesting date.


•
Sign-on Time Based RSU Award (SORSU) - a restricted stock unit award of common
shares of Marvell equal to: $600,000 / Share Price (as defined below)



The SORSU shall vest over three (3) years at the rate of 33% on the first
anniversary of the vesting start date, 33% on the second anniversary of the
vesting start date and 34% on the third anniversary of the vesting start date;
provided that you continue to serve as a service provider through each
applicable vesting date. 




For purposes of the equity awards described above, “Share Price” shall mean the
closing price of the common shares of Marvell (NASDAQ: MRVL) on the date of
grant. For purposes of the above awards, the vesting start date shall be the
date of grant.


All Marvell equity awards are subject to final review and approval by the ECC
and all applicable securities law restrictions.  In addition, all of the
proposed equity awards set forth herein will be subject to your return to us of
completed, signed Stock Unit Agreements.  


Change-in-Control




--------------------------------------------------------------------------------




You will be eligible to participate in the Marvell Change in Control and
Severance Plan (“CIC Plan”) at the “Tier 2” level, subject to the terms and
conditions of the CIC Plan and the form of Tier 3 agreement attached hereto as
Appendix A.


Signing Bonus
The Company will also provide you with a one-time cash bonus of $270,000 US
Dollars (USD), subject to applicable withholding taxes, which will be paid half
within 30 days of your commencement of employment and half on the anniversary of
your commencement of employment. Cash bonus, though paid in advance, is earned
over the first twenty-four (24) months of your employment, and is paid in
consideration of your provision of services over the twenty-four month period. 
If you voluntarily terminate your employment with the Company within thirty six
(36) months of your date of hire, you will be required to repay the Company a
pro-rated amount of the bonus based on the number of days remaining in the
thirty six month period.


Other Terms
Your employment with the Company is at the mutual consent of you, the employee,
and the Company, the employer. Your employment with the Company is at will,
meaning that either you or the Company may terminate the employment relationship
at any time, with or without cause. The at-will nature of your employment may
only be changed by a written agreement approved by the ECC. During your
employment, you will be subject to and agree to abide by and acknowledge all
employment policies the Company has or adopts from time to time including, but
not limited to, the Company New Hire Employee Agreement, which contains
Confidential Information and Invention Assignment and Arbitration Agreements.
 
In accordance with the Immigration Reform and Control Act of 1986, it will be
necessary for you to submit documents to Human Resources evidencing both your
employment authorization and identity within three (3) business days of your
date of hire. Acceptable documents include, but are not limited to: 
•
A valid driver’s license and social security card, or

•
A current passport

Please note your offer is contingent upon:
•
Successful completion of a routine background investigation and reference
checks;

•
The Company’s receipt from you of a signed New Hire Employee Agreement, which
contains the Company's Confidential Information and Invention Assignment
Agreement and Arbitration Agreement; and

•
Completion of visa, license requirements, and government restricted party
screening requirements, if applicable.

Marvell Semiconductor, Inc. is an exciting company whose mission is to be the
leading provider of high performance and high value-added mixed-signal
integrated circuits for the computer,




--------------------------------------------------------------------------------




storage, communications and multimedia markets. We look forward to your
acceptance as we believe you will be an important addition to our team in
achieving our near and long term objectives. 

This letter (if accepted) and the New Hire Employee Agreement, which contains
the Company's Arbitration Agreement and Confidential Information and Invention
Assignment Agreement, along with any documents referred to in this letter,
including the Company’s employment policies, constitute the entire agreement
between you and the Company regarding the terms of your employment, and
supersede any prior representations or agreements, whether written or oral,
concerning the terms of your employment. This letter may not be modified or
amended except by a signed written agreement from the Company.

To accept this offer, please sign below and return the letter to me. This offer
expires on the Due Date displayed in the left hand side of this page.  Before
submitting your response please print a copy of this letter for your records.
 
Sincerely,   


/s/ Mitchell Gaynor


Mitchell Gaynor
EVP, Chief Legal Officer and Secretary
                                     


Accepted By:
                                       
   
    /s/ Tom Lagatta            11/9/16
12/5/16                                                                
                                                                                                   
 Tom Lagatta               Date Signed     Start Date






--------------------------------------------------------------------------------










Summary of Change in Control Severance Benefits (tier 3)
(Refer to the full plan for details)


1.    Cash Severance Benefits.
Base Salary. A lump-sum payment (less applicable withholding taxes) equal to 12
months of your annual base salary.
Bonus. A lump-sum payment equal to 100% of your annual target bonus for the
fiscal year in which your Involuntary Termination occurs or, if greater, your
annual target bonus in effect immediately prior to the Change in Control.
Pro-Rata Bonus. A lump-sum payment equal to your annual target bonus for the
fiscal year in which your Involuntary Termination occurs, pro-rated for the
number of full months employed during the fiscal year.


2.    Equity Award Vesting Acceleration. 100% of your then-outstanding and
unvested Equity Awards will become vested in full. If, however, an outstanding
Equity Award is to vest and/or the amount of the award to vest is to be
determined based on the achievement of performance criteria, then the Equity
Award will vest as to 100% of the amount of the Equity Award assuming the
performance criteria had been achieved at target levels for the relevant
performance period(s); provided however, that (A) if there is no “target” level,
then the number that will vest shall be 100% of the maximum amount that could
vest with respect to that relevant measurement period(s); and (B) if the
performance period has been completed and the actual performance achieved is
greater than the target level, then the number that will vest shall be 100% of
the amount that would vest based on that actual performance achievement level
with respect to that relevant measurement period; and (C) if the performance
criteria is a Total Shareholder Return (“TSR”) or other measure based on the
value of the Company’s stock, the amount that will vest will be calculated as if
the measurement period ended on the date of the Change in Control (and including
the final closing price of the Company’s stock on such date). Any Company stock
options and stock appreciation rights shall thereafter remain exercisable
following the Employee’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.
3.    Continued Medical Benefits. Your reimbursement of continued health
coverage under COBRA or taxable monthly payment in lieu of reimbursement, as
applicable, will be provided for a period of 12 months.






--------------------------------------------------------------------------------








